Citation Nr: 1313310	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  10-49 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran; H.H.




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active military service from March 1963 to August 1964. 

This appeal to the Board of Veterans' Appeals (Board) is from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, granted the Veteran's claim for service connection for bilateral hearing loss, evaluating the disorder as 10 percent disabling.  This appeal arises from the Veteran's disagreement with the 10 percent initial rating assigned for his service-connected bilateral hearing loss.  

In December 2011, the Veteran, seated at the RO, testified before the undersigned Veterans Law Judge, seated in Washington, DC, via videoconferencing (Board videoconference hearing).  A transcript has been procured and associated with the claims file. 

In the November 2009 rating decision from which this appeal arises, the RO also denied the Veteran's claim for service connection for depression; and granted the Veteran's claim for service connection for tinnitus, evaluating the disorder as 10 percent disabling.  The Veteran subsequently filed an April 2010 Notice of Disagreement (NOD), specifically disagreeing with the RO's denial of service connection for depression, and the 10 percent initial rating assigned for the service-connected tinnitus.  In an October 2010 rating decision, the RO granted the Veteran's claim for service connection for depression.  As the October 2010 rating decision fully granted the Veteran's claim for service connection for depression, that particular issue is no longer in appellate status and is not before the Board.  In October 2010, the RO issued a Statement of the Case (SOC) regarding the Veteran's claim for an initial rating in excess of 10 percent for tinnitus.  In a December 2010 Substantive Appeal to the Board (VA Form 9), the Veteran specifically limited his appeal to the issue of a higher initial rating for bilateral hearing loss.  As the Veteran did not file an appeal of the claim for a higher initial rating for tinnitus in a timely manner, that issue is not in appellate status and is not before the Board. 

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is unemployed and, at the December 2010 Board videoconference hearing, he stated that he was unable to work due to his service-connected disabilities, to include his service-connected bilateral hearing loss.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim.  For the purpose of clarity, the Board has separately captioned the issue on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reflects that further development is necessary prior to analyzing the claims on the merits.

The Veteran essentially contends that his current bilateral hearing loss disability is of greater severity than that contemplated by the currently assigned 10 percent rating.  The Board notes that the Veteran's most recent VA examination to determine the severity of his bilateral hearing loss disability took place in November 2009, over three years ago.  At the December 2010 hearing, the Veteran offered evidence suggesting that his bilateral hearing loss disability had worsened since the November 2009 VA examination.  Specifically, at the December 2010 Board videoconference hearing, the Veteran's witness testified that that the 


Veteran's bilateral hearing loss disability was of such severity that the Veteran could not hear her speak unless she stood face-to-face with him and screamed.  As the most recent VA examination to determine the current severity of the Veteran's bilateral hearing loss disability is over three years old and the Veteran has presented evidence indicating a worsening of his current bilateral hearing loss disability, the Board finds that VA should provide the Veteran a more contemporaneous VA examination to assess the current severity of his bilateral hearing loss disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Weggenmann v. Brown, 5 Vet. App. 281 (1993); VAOPGCPREC 11-95. 

The Veteran claims that he is unable to work due to his service-connected disabilities, specifically bilateral hearing loss, depression, and tinnitus.  The Board notes that the most recent VA examination to determine the severity of the Veteran's tinnitus disability was provided in November 20009 and the most recent VA examination to determine the severity of the Veteran's depressive disability was performed in August 2010.  In order to assist the Veteran with his claim for TDIU on an extraschedular basis, the Board finds that a general medical examination to determine the current severity of all of the Veteran's service-connected disabilities and whether his service-connected disabilities, alone or together, render the Veteran unable to secure or follow substantially gainful employment consistent with his education and occupational experience.

As the case must be remanded for the foregoing reasons, any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide notification, in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), to the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.

2.  The AMC/RO should request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for the Veteran's service-connected bilateral hearing loss, tinnitus, and depression disabilities.  After securing the necessary releases, the AMC/RO should attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  At a minimum, the AMC/RO should seek to procure all VA treatment records dated since July 8, 2010, the date of the last VA treatment record on file.  

3.  Thereafter, the AMC/RO should provide the Veteran with a VA general examination to be performed by an appropriate VA examiner(s), to assist in determining the current severity of the Veteran's current service-connected disorders.  The claims file should be sent to the VA examiner for his or her review.

The VA examiner should perform the testing necessary to determine the current severity of the Veteran's bilateral hearing loss, tinnitus, and depressive disabilities.  

Additionally, the VA examiner should take a detailed history regarding the Veteran's employment, education, and vocational attainment in connection with the claim for a total disability rating based on individual unemployability (TDIU).  The VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, individually or in the aggregate, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After the above development has been completed, the AMC/RO should review the record to ensure that it is in complete compliance with the directives of this Remand.  If the VA general examination report is deficient in any manner, it should be returned to the VA examiner for corrective action.

5.  Finally, after undertaking any other development deemed appropriate, the AMC/RO should re-adjudicate the claims on appeal.  If any benefit sought is not granted, the AMC/RO should furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

